DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing was received on July 6, 2021.  This drawing is approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes have been made to be consistent with the terminology already set forth in the Claims.
The application has been amended as follows: 
In Claim 2, line 4, --upper-- has been inserted before “collar.”
In Claim 3, line 4, --upper-- has been inserted before “collar.”
In Claim 4, line 3, --upper-- has been inserted before “collar.”

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 1-17 are allowable over the prior art because Claim 1 sets forth a gallows structure extending from an upper collar, the gallows structure comprising a charging terminal for charging the electrically driven device, wherein the circuit board is located in the gallows structure at a position spaced from the cleaning structure.  This combination of limitations was not shown or suggested by the prior art, in particular, the prior art did not show or suggest positioning a circuit board in a gallows structure which would space the circuit board from the cleaning chamber eliminating the chance of moisture or damage to the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoser et al is cited of interest for showing a cleaning and charging device which includes a gallows structure 4 extending from an upper collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875